Eish, J.
Irrespective of questions upon which it is not now essential to pass, there was not, in view of the evidence submitted, pro and con, at the hearing of the application for an interlocutory injunction, any error in refusing to *140grant the same ; on the contrary, the decision excepted to was well supported hy testimony and apparently right.
Submitted March. 2,
Decided March 28, 1901.
Petition for injunction. Before Judge Henry. Floyd superior court. September 22, 1900..
Dean & Dean, for plaintiffs.
O. N. Featherston and Seaborn Wright, for defendants.

Judgment affirmed.


All the Justices concurring.